petitioner must demonstrate that counsel's performance was deficient in
                      that it fell below an objective standard of reasonableness, and resulting
                      prejudice such that there is a reasonable probability that, but for counsel's
                      errors, the outcome of the proceedings would have been different.
                      Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons,
                      100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
                      Strickland).    We give deference to the district court's factual findings if
                      supported by substantial evidence and not clearly erroneous but review
                      the court's application of the law to those facts de novo. Lader v. Warden,
                      121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                     At the evidentiary hearing, counsel testified that she made a
                      strategic decision to concede Gonzales' guilt to larceny because there was
                      overwhelming evidence that he had stolen property and therefore the only
                      viable issue was his intent when he entered the building. Counsel further
                      testified that she asked the district court to add larceny to the verdict form
                      so the jury would have the option of finding Gonzales guilty of something
                      rather than acquitting him outright, and that she discussed the merits of
                      this strategy with Gonzales and he understood the potential consequences.
                      The district court found that counsel's testimony was more credible than
                      Gonzales' testimony to the contrary and concluded that counsel's actions
                      were reasonable under the circumstances. Gonzales fails to demonstrate
                      that the district court's factual findings are clearly wrong and we agree
                      with its legal conclusions. See Doleman v. State, 112 Nev. 843, 848, 921
                      P.2d 278, 280-81 (1996) (counsel's strategic decisions are virtually
                      unchallengeable); Armenta-Carpio v. State, 129 Nev. „ 306 P.3d
                      395, 398 (2013) ("A concession of guilt is simply a trial strategy—no

SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 19474    usgiDo
                different than any other strategy the defense might employ at trial.").
                Accordingly, we conclude that the district court did not err, and we
                              ORDER the judgment of the district court AFFIRMED.




                                                   debt ti             J.
                                        Pickering


                   ce_As-                      J
                Parraguirre                                  Saitta



                cc: Hon. Stefany Miley, District Judge
                     Bush & Levy, LLC
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A